Citation Nr: 1616736	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-07 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cause of the Veteran's death, to include as the result of in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Julie Glover, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Daughter



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to March 1990.  The Veteran died in August 2010.  The Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Appellant testified before the undersigned during a Board hearing held in October 2015.  A copy of the hearing transcript (Transcript) has been associated with the record.


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death in January 2012 is shown to have been metastatic lung cancer. 

2.  Lung cancer is a disease which is presumptively-associated with exposure to herbicide agents used in the Vietnam era.

3.  Viewing the evidence of record in a light most favorable to the Appellant, the Veteran is presumed to have been exposed to herbicides while serving at Udorn Royal Thai Air Force Base (RTAFB), Thailand.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Appellant contends that the Veteran's exposure to herbicides while in service led to the onset of metastatic lung cancer, which was the immediate cause of his death.  In order to establish service connection for the cause of the Veteran's death, the applicable law requires that the evidence show that a disability which was incurred in or aggravated by service either caused or contributed substantially or materially to death.  In this regard, it can be either the immediate or underlying cause, or else be etiologically-related.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2015).

In order to constitute the principal cause of death, the service-connected disability must be medically determined to have been one of the immediate or underlying causes of death, or be etiologically-related to the cause of death.  38 C.F.R. § 3.312(b).  

To begin, the Board notes that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1974, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  

The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include lung cancer, if manifest to a degree of 10 percent at any time after military service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309 (2015).

Also presumed to have been exposed to such agents during active service are individuals who, during the Vietnam era, served in the United States Air Force at certain Royal Thai Air Force Bases in Thailand, including Udorn, as a security policemen, security patrol dog handler, or member of a security police squadron, or were otherwise near the base perimeter [emphasis added].  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  

Here, the Veteran may not be presumed to have to have been exposed to herbicide agents due to in-service duty in Vietnam, because the official records demonstrate that the Veteran served in Thailand, and had no service in Vietnam.  See 38 C.F.R. §§ 3.307(a)(6), 3.313.  The Appellant does not contend that the official records are inaccurate or incomplete, or that he served in Vietnam.  Rather, the Appellant maintains that the Veteran was directly exposed to herbicides while stationed in Thailand, where he was in contact with, or in regular close proximity to, the perimeter of Udorn RTAFB.

The Veteran in this case served on active duty during the Vietnam era, including at Udorn RTAFB in Thailand.  According to his DD Form 214, he accrued more than two years of foreign service, and he had a military occupational specialty (MOS) of Inventory Management Supervisor.  During the Appellant's Board hearing, she indicated that the Veteran's duties would take him to the perimeter of Udorn on a regular basis, and her representative noted that maps of record show that the barracks for the 432nd Supply Squadron were less than 100 yards from the perimeter.  See Transcript, p. 3.

Also of record is a statement from a serviceman indicating that he was the Inventory Management Specialist at Udorn, and that the supply yard was at or near the perimeter of the base.  The individual also noted that his barracks were 100 yards or less form the perimeter.  See Statement, April 6, 2014.  As such, the Board will concede that the Veteran was likely exposed to herbicide agents in this instance.

The Veteran in this case is legally-presumed to have been exposed to herbicide agents, to include Agent Orange, as there is sufficient evidence of record to show that he served within the perimeter of Udorn RTAFB.  Further, and as noted above, lung disease is presumptively-associated with such herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.  Lung disease was the immediate cause of the Veteran's death.

Accordingly, the Board will give the Appellant the benefit of the doubt, and conclude that service connection for cause of the Veteran's death is warranted.  As the Appellant's claim is granted, a discussion of VA's duties to notify and assist is not necessary.


ORDER

Service connection for cause of the Veteran's death is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


